Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [9/22/20, 7/22/20, 12/3/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Rauch on 3/8/21.
The claims have been amended as follows:

1. (Currently Amended) A data transmission method, comprising:
generating configuration information, wherein the configuration information is configured to indicate a resource used by a first terminal device in an inactive state to perform random access, and 

the first network device keeps context information of the first terminal device; 
sending the configuration information to the first terminal device;
wherein the configuration information is configured to indicate a dedicated resource used by the first terminal device to perform the random access; and
wherein before generating the configuration information, the method further comprises:
obtaining an access level of the first terminal device and/or a service type used by the first terminal device for transmission.

2. (Original) The method according to claim 1, wherein the configuration information is configured to indicate a resource pool dedicated to the random access, the resource pool is used for at least one terminal device to perform the random access, and the at least one terminal device comprises the first terminal device.
3. (Original) The method according to claim 2, wherein an access level of each of the at least one terminal device is a specific access level, and/or a service type that each of the at least one terminal device uses for transmission is a specific service type.
4. – 5. (Cancelled) 
6. (Currently Amended) The method according to claim [[5]] 1, 

wherein generating configuration information comprises:

7. (Cancelled)
8. (Currently Amended) The method according to claim [[5]] 1, wherein sending the configuration information to the first terminal device, comprises:
sending to the first terminal device Radio Resource Control (RRC) connection release signaling, wherein the RRC connection release signaling comprises the configuration information.
9. (Currently Amended) The method according to claim [[5]] 1, wherein sending the configuration information to the first terminal device comprises:
upon receipt of downlink data for the first terminal device sent from a core network, sending Physical Downlink Control Channel (PDCCH) signaling to the first terminal device, wherein the PDCCH signaling comprises the configuration information.
10. (Original) The method according to claim 9, wherein before sending the Physical Downlink Control Channel (PDCCH) signaling to the first terminal device, the method further comprises:
determining a first Cell Radio Network Temporary Identifier (C-RNTI) by negotiating with at least one second network device in a Radio Access Network (RAN) paging area, wherein the RAN paging area is a paging area configured by the first network device for the terminal device;
wherein the PDCCH signaling is signaling scrambled by the first C-RNTI.

12. (Original) The method according to claim 11, wherein before sending the Physical Downlink Control Channel (PDCCH) signaling to the first terminal device, the method further comprises:
sending C-RNTI information to the first terminal device;
wherein if the at least one second network device reserves the first C-RNTI for the first terminal device, the C-RNTI information comprises the first C-RNTI; if the first network device and the at least one second network device allocates different C-RNTIs to the first terminal device, the C-RNTI information comprises the first C-RNTI, a Global Cell Identifier (CGI) corresponding to the first C-RNTI, at least one second C-RNTI, and a CGI corresponding to the at least one second C-RNTI, wherein the at least one second C-RNTI is a C-RNTI which is allocated by a network device in the RAN paging area for the first terminal device.
13. (Original) The method according to claim 12, wherein before sending the C-RNTI information to the first terminal device, the method further comprises:
sending a reservation request to each of the at least one second network device, wherein the reservation request is configured to request each of the at least one second network device to reserve the first C-RNTI for the first terminal device; or, sending to each of the at least one second network device a negotiation request, wherein the negotiation request is configured to request each of the at least one second network device to allocate the second C-RNTI for the first terminal device; and

14. (Original) The method according to claim 9, wherein the PDCCH signaling is signaling that is scrambled by identification information, and the identification information comprises an identifier of the context information.
15. (Cancelled)
16. (Currently Amended) The method according to claim [[5]] 1, wherein sending the configuration information to the first terminal device comprises:
sending a paging message to the first terminal device, wherein the paging message comprises the configuration information.
17. - 29. (Cancelled)
30. (Currently Amended) A network device, comprising:
a processor;
a memory storing instructions executable by the processor; and
a transceiver;
wherein the processor is configured to generate configuration information, wherein the configuration information is configured to indicate a resource used by a first terminal device in an inactive state to perform random access, and 
the inactive state refers to a state in which the first terminal device is disconnected from a first network device and the first network device keeps context information of the first terminal device; 
wherein the transceiver is configured to send the configuration information to the first terminal device;
wherein the configuration information is configured to indicate a dedicated resource used by the first terminal device to perform the random access; and
wherein the processor is configured to, before the configuration information is generated, obtain an access level of the first terminal device and/or a service type used by the first terminal device for transmission.

31. (Original) The network device according to claim 30, wherein the configuration information is configured to indicate a resource pool dedicated to the random access, the resource pool is used for at least one terminal device to perform the random access, and the at least one terminal device comprises the first terminal device.
32. - 34. (Cancelled)
35. (Currently Amended) The network device according to claim [[34]] 30, wherein the processor is configured to

generate the configuration information if the access level of the first terminal device is a specific access level, and/or the service type used by the first terminal device for transmission is a specific service type.
36. (Cancelled)
37. (Currently Amended) The network device according to claim [[34]] 30, wherein the transceiver is configured to:

38. (Currently Amended) The network device according to claim [[34]] 30, wherein the transceiver is configured to:
upon receipt of downlink data for the first terminal device sent from a core network, send Physical Downlink Control Channel (PDCCH) signaling to the first terminal device, wherein the PDCCH signaling comprises the configuration information.
39. - 46. (Cancelled) 
47. (Currently Amended) A terminal device, comprising:
a processor;
a memory storing instructions executable by the processor; and
a transceiver;
wherein the transceiver is configured to receive configuration information sent from a first network device, wherein the configuration information is configured to indicate a resource used by a first terminal device in an inactive state to perform random access, and 
the inactive state refers to a state in which the first terminal device is disconnected from the first network device and the first network device keeps context information of the first terminal device; and
wherein the processor is configured to randomly access a network according to the configuration information;
wherein the configuration information is configured to indicate a dedicated resource used by the first terminal device to perform the random access; and
wherein the processor is configured to, before the configuration information is generated, obtain an access level of the first terminal device and/or a service type used by the first terminal device for transmission.

[AltContent: textbox ()]48. - 58. (Cancelled)

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 30, 47, the prior art of record, specifically (US 20100238831 A1) A data transmission method, comprising: generating configuration information, wherein the configuration information is configured to indicate a resource used by a first terminal device in an inactive state to perform random access; (paragraphs 30-31)
However, none of the prior art cited alone or in combination provides the motivation to teach the inactive state refers to a state in which the first terminal device is disconnected from a first network device and the first network device keeps context information of the first terminal device; and sending the configuration information to the first terminal device; wherein the configuration information is configured to indicate a dedicated resource used by the first terminal device to perform the random access; and wherein before generating the configuration information, the method further comprises: obtaining an access level of the first terminal device and/or a service type used by the first terminal device for transmission. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3, 6, 8-14, 16, 30-31, 35, 37-38, 47 are patentable.    
Conclusion
	The prior art made of record and not relied upon is considered relevant to applicant's specification: Vinel, Alexey, et al. "Capacity analysis of reservation-based random access for broadband wireless access networks." IEEE Journal on Selected Areas in Communications 27.2 (2009): 172-181. In this paper we propose a novel model for the capacity analysis on the reservation-based random multiple access system, which can be applied to the medium access control protocol of the emerging WiMAX technology. In such a wireless broadband access system, in order to support QoS, the channel time is divided into consecutive frames, where each frame consists of some consequent mini-slots for the transmission of requests, used for the bandwidth reservation, and consequent slots for the actual data packet transmission. Three main outcomes are obtained: first, the upper and lower bounds of the capacity are derived for the considered system. Second, we found through the mathematical analysis that the transmission rate of reservation based multiple access protocol is maximized, when the ratio between the number of mini-slots and that of the slots per frame is equal to the reciprocal of the random multiple access algorithm’s transmission rate. Third, in the case of WiMAX networks with a large number of subscribers, our analysis takes into account both the capacity and the mean packet delay criteria and suggests to keep such a ratio constant and independent of application-level data traffic arrival rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413